Chappell, J.,
concurring.
I concur in the result of the majority, but on a somewhat different basis of reasoning.
The policy required only that due proof of death be furnished. As I view it, under the provisions of the policy and the facts and circumstances presented, plaintiff furnished sufficient proof of death because, by its conduct, defendant waived more formal proof. Defendant duly had in its possession all of the information which could be contained in more formal proof. Partial liability under the policy was thereafter admitted. Defendant refused only to pay the füll amount of the claim and simply attempted by its action to arbitrarily impose upon plaintiff the duty not of making due proof of death but of making proof of the cause of death. It sought thereby to establish its limited liability under the war clause in the policy, a burden which plaintiff was not obliged to assume.
Proof of the cause of death need not be given although the insurer arbitrarily demands it, if the policy does not by its terms require specific information to be furnished as to the cause of death. Due proof of death, as distinguished from satisfactory proof of death, means only, such reasonable evidence of the death of the insured *472as will give assurance that the event has happened, but a failure to furnish a particular type of formal proof of death does not bar recovery when the policy does not require it, and the company has in its possession all the information which could be contained in such formal proof. 45 C. J. S., Insurance, § 1064, p. 1289; § 1067, p. 1302; 29 Am. Jur., Insurance, § 1120, p. 840; § 1123, p. 842.
' Under the circumstances of this case, it is my belief that defendant waived more formal proof than that presented by admitting and recognizing partial liability for death of the insured, and proposing settlement therefor, upon its own terms. See 7 Couch, Cyc. of Ins. Law, § 1579, p. 5572; 45 C. J. S., Insurance, § 1073, p. 1314. The burden was on defendant, having admitted validity of and liability upon the policy for that purpose, to plead and prove that insured died while engaged in military service and that his death occurred at such time and in such manner that defendant’s liability was thereby limited under the provisions of the war clause in the policy. That matter was purely defensive, and the burden was not on plaintiff in any manner to establish it for defendant. 46 C. J. S., Insurance, § 1319, p. 441.
Justice demands a determination of the case on its merits in the present action, and I concur in the conclusion of the majority that the cause should be reversed and remanded for further proceedings.